Citation Nr: 1429020	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-32 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy claimed as secondary to service-connected diabetes mellitus, for accrued benefits purposes.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy claimed as secondary to service-connected diabetes mellitus, for accrued benefits purposes.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy claimed as secondary to service-connected diabetes mellitus, for accrued benefits purposes.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy claimed as secondary to service-connected diabetes mellitus, for accrued benefits purposes.


5.  Entitlement to service connection for posttraumatic stress disorder (PTSD) claimed as due to herbicide exposure, for accrued benefits purposes. 

6.  Entitlement to service connection for squamous cell carcinoma of the scalp claimed as due to herbicide exposure, for accrued benefits purposes.

7.  Entitlement to service connection for aortic stenosis claimed as due to herbicide exposure, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969, including service in the Republic of Vietnam, and additional service from February 1974 to November 1981.  He filed original claims for service connection in May 2009.  While the appeal on his claims was pending, the Veteran died in July 2011.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012); therefore, this is an appeal for accrued benefits purposes.

This appeal initially came to the Board of Veterans' Appeals (Board) from August 2009 and February 2010 rating decisions of the St. Petersburg, Florida, Regional Office (RO).  In the August 2009 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, squamous cell carcinoma, and aortic stenosis.  In the February 2010 rating decision, the RO denied service connection for PTSD.

The Veteran filed a timely appeal on July 2010.  In August 2011, the appellant notified the RO of the Veteran's death.  In September 2011, the Board dismissed the Veteran's appeal without prejudice to the substitution of an eligible person for the purpose of processing the claim to completion.  Subsequently, in September 2011, the appellant filed VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, and VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  In April 2012 and September 2012 letters, VA notified the appellant that, pursuant to 38 U.S.C.A. § 5121A, she is eligible to serve as a substitute claimant to pursue the Veteran's existing claim.  Because the Veteran timely appealed the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, squamous cell carcinoma, aortic stenosis, and PTSD, and because the appellant has been found to be a proper substitute claimant in this case, these issues are currently on appeal to the Board.  
38 U.S.C.A. § 5121A.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  The issues of entitlement to service connection for squamous cell carcinoma and aortic stenosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran timely appealed the denial of service connection for peripheral neuropathy of the bilateral upper and lower extremities, squamous cell carcinoma, aortic stenosis, and PTSD.

2.  While the service connection appeal was pending, the Veteran died in July 2011.  

3.  The appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the pending appeal to completion.

4.  During the Veteran's lifetime, there was no disability of peripheral neuropathy of the upper extremities. 

5.  During the Veteran's lifetime, the diagnosed peripheral neuropathy of both lower extremities was caused by service-connected diabetes mellitus.

6.  The Veteran engaged in combat with the enemy during service.

7.  The currently diagnosed PTSD is related to the in-service combat stressor events.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case. 
38 U.S.C.A. § 5121A  (West 2002 & Supp. 2012).

2.  The criteria for service connection for peripheral neuropathy of the left and right upper extremities, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for peripheral neuropathy of the left and right lower extremities are met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The timely June 2009 notice letter sent prior to the initial denial of the claims for service connection fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, the Veteran's statements, the appellant's statements, additional lay statements, and records from the Social Security Administration.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  

The Veteran was afforded July 2009, August 2009, February 2010, and September 2010 VA examinations.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the February 2010 and September 2010 VA medical opinions are not adequate; however, there is no prejudice to the appellant because the claims related to those medical opinions are granted.  The claims were readjudicated in a July 2010 supplemental statement of the case.  For these reasons, no further examination or medical opinion is needed.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disease caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disease or injury.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) evidence establishing a connection between the current disability and the service-connected disability.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

A veteran as a layman is competent to establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of lay evidence and cannot outright reject lay evidence on the basis that it can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Therefore, the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316; see also 38 U.S.C.A. § 1154(a).  

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and 
well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy of the Upper Extremities

In a September 2009 statement, the Veteran contended that he had experienced extreme neuropathy in his arms since he was diagnosed with diabetes.   

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran was not diagnosed with a disability of peripheral neuropathy of the upper extremities during his lifetime.  Medical evidence of record does not reveal a diagnosis of peripheral neuropathy of the upper extremities.  At the August 2009 VA diabetes mellitus examination, the Veteran reported that he had experienced numbness and tingling from below the bilateral knees to the toes; however, absent from the report are complaints from the Veteran regarding peripheral neuropathy symptoms of the upper extremities.  The August 2009 VA examiner reported normal neurological findings and normal upper extremities upon examination.  The August 2009 VA examiner advanced that there was no evidence to support a peripheral neuropathy diagnosis.  

The September 2010 VA diabetes mellitus examination report reveals that the Veteran reported loss of feeling from the knee to the toes; however, absent from the report are complaints related to the upper extremities.  The September 2010 VA examiner reported normal neurological findings and normal upper extremities upon examination.  The September 2010 VA examiner advanced a diagnosis of peripheral neuropathy that appears to be associated with only the abnormal clinical findings of the lower extremities.

The Board has considered the Veteran's contentions during his lifetime that he had peripheral neuropathy of the upper extremities; however, no findings or diagnoses related to peripheral neuropathy of the upper extremities have been advanced.  The Board finds that the medical evidence of record showing no disability outweighs the Veteran's assertion that he had a disability of peripheral neuropathy of the upper extremities.

While lay persons are competent to report symptoms they have experienced, the Veteran does not possess the medical training and expertise necessary to render a diagnosis of peripheral neuropathy of the upper extremities.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Peripheral neuropathy is a medically complex disease process because of its multiple etiologies, it requires specialized testing to diagnose, and manifests even observable symptomatology that overlaps with other disorders.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As such, the Veteran is not competent to render a diagnosis of peripheral neuropathy of the upper extremities.  See Jandreau, 492 F. 3d at 1377.  

For these reasons, the Board finds that service connection for peripheral neuropathy, on a direct and secondary basis, for accrued benefits purposes, is not warranted because, in the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service Connection for Peripheral Neuropathy of the Lower Extremities

In a September 2009 statement, the Veteran contended that he had experienced extreme neuropathy in his legs since he was diagnosed with diabetes.  In an August 2009 rating decision, the RO granted service connection for diabetes mellitus, effective May 26, 2009.  The record reflects that the appellant limited the claim on appeal to entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus.  As such, the Board will consider the claim on only a secondary basis (38 C.F.R. § 3.310).    

After a review of all the lay and medical evidence, the Board finds that the Veteran has a current disability of peripheral neuropathy of both lower extremities.  The September 2010 VA examination report reflects diagnoses of peripheral neuropathy of the lower extremities.  

The Board next finds that the evidence is at least in equipoise on the question of whether the diagnosed peripheral neuropathy of the lower extremities is related to the service-connected diabetes mellitus.  In the September 2010 VA examination report, the VA examiner opined that the diagnosed lower extremity peripheral neuropathy was not related to the Veteran's diabetes; however, the only reason provided was that the Veteran had stated that he had peripheral neuropathy symptoms prior to the diabetes diagnosis.  The Board finds that the totality of the evidence demonstrates that such factual premise is not an accurate one; rather, the evidence shows that peripheral neuropathy arose (in 2005) in conjunction with, or soon after, symptoms of diabetes manifested (in January 2004).

The evidence shows that diabetes manifested as early as January 2004.  An April 2009 VA medical note reports an onset of the Veteran's diabetes as early as January 2004.  The August 2009 VA examination report reveals that the Veteran reported a 2005 onset of lower extremity peripheral neuropathy symptoms.  At the September 2010 VA examination, the Veteran reported a 2004 onset of peripheral neuropathy.  The Board finds the foregoing history consistent with the Veteran's contention during his lifetime that he began to experience lower extremity peripheral neuropathy symptoms since being diagnosed with diabetes mellitus.  The evidence of record is absent any complaints, diagnosis, or treatment for peripheral neuropathy prior to January 2004.  Resolving reasonable doubt in the appellant's favor on the question of when peripheral neuropathy of the lower extremities arose, the Board finds that peripheral neuropathy arose in about 2005, after symptoms of diabetes mellitus manifested in January 2004. 

The September 2010 VA medical opinion was based on an inaccurate timeline, resulting in a materially inaccurate factual predicate that the peripheral neuropathy of the lower extremities had preceded the onset of diabetes mellitus; therefore, the Board finds that the September 2010 VA medical opinion is of no probative value.   Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).   There is no competent medical opinion of record against the claim that directly addresses the etiology of diagnosed peripheral neuropathy of the lower extremities.  

For these reasons, and resolving all reasonable doubt in the appellant's favor, the Board finds that, for accrued benefits purposes, the Veteran's diagnosed bilateral peripheral neuropathy of the lower extremities was caused by the service-connected type II diabetes mellitus.  As such, the criteria for secondary service connection for bilateral peripheral neuropathy of the lower extremities under 38 C.F.R. § 3.310(a) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection for PTSD

While pursuing the claim for service connection, the Veteran contended that he suffered from PTSD due to several combat-related stressor events while serving in the Republic of Vietnam, including his duties during service to remove the dead bodies and locate missing limbs and witnessing several fellow soldiers killed.  
See September 2009 statement from the Veteran.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

After review of the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran engaged in combat with the enemy during service.  The Veteran's personnel records reveal that he was awarded the Combat Infantryman Badge; therefore, an in-service combat stressor is recognized.  The Board also finds that the Veteran has a qualifying DSM-IV diagnosis of PTSD as shown in the July 2009 VA PTSD examination report.  

The Board next finds that the evidence shows that the Veteran's Axis I diagnosis of PTSD is related to the in-service combat stressor events by a competent medical professional.  In an April 2009 private psychological evaluation report, the psychologist provided a comprehensive background of the Veteran's childhood, military, and employment history.  After administering a personality assessment inventory, clinical interview, and review of the Veteran's records, the private psychologist diagnosed the Veteran with PTSD and opined that the PTSD symptoms were "service-connected and severe."

The July 2009 VA examiner diagnosed the Veteran with PTSD and noted, "Trauma reaction occurring as a result of childhood and war trauma.  Relives both.  Complex trauma."  The July 2009 VA examiner did not render an opinion as to whether the diagnosed PTSD was related to military combat experience.

In a February 2010 VA PTSD examination report, the VA psychologist opined that it is least as likely as not that the "PTSD was present before war experiences."  The VA psychologist further opined that the Veteran had PTSD from severe child abuse and from military experiences and that his combat stress was sufficient to have caused PTSD.  The February 2010 VA psychologist clarified that the mental health problems pre-existed the in-service stressors and that the combat stressors served as additional stressors.  

The Board finds the February 2010 medical opinion to be based on an accurate factual basis, and relates PTSD, at least in part, to in-service combat stressors.  While the February 2010 VA psychologist related PTSD to both childhood abuse and combat stressors, the VA psychologist did not differentiate between the causes of the diagnosed PTSD.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).  There is no competent medical opinion of record against the claim that directly addresses the etiology of diagnosed PTSD.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for PTSD, for accrued benefits purposes, have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

 
ORDER

Service connection for right upper extremity peripheral neuropathy, for accrued benefits purposes, is denied.

Service connection for left upper extremity peripheral neuropathy, for accrued benefits purposes, is denied.

Service connection for right lower extremity peripheral neuropathy, for accrued benefits purposes, is granted.

Service connection for right lower extremity peripheral neuropathy, for accrued benefits purposes, is granted.

Service connection for PTSD, for accrued benefits purposes, is granted.


REMAND

Service Connection for Squamous Cell Carcinoma of the Scalp and Aortic Stenosis

During his lifetime, the Veteran contended that service connection was warranted for squamous cell carcinoma and aortic stenosis as due to herbicide exposure.

A remand is required in this case to ensure that there is a complete record upon which to decide the claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam era) will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, type II (adult-onset) DMII, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  For this reason, a medical opinion addressing the likelihood of direct service incurrence would be helpful in deciding these claims.

Squamous Cell Carcinoma of the Scalp

As previously stated, the Veteran contended that the diagnosed squamous cell carcinoma was related to herbicide exposure in service.  The medical evidence of record reflects a March 2005 diagnosis of recurrent squamous cell carcinoma of the scalp and that the Veteran received radiation and a skin graft.  Service treatment records are absent complaints, diagnosis, or treatment of squamous cell carcinoma.  The October 1981 service separation medical examination report conveys that the Veteran's head was found to be clinically normal.  

In the August 2009 rating decision, the RO denied service connection on the basis that squamous cell carcinoma was not included on the presumptive list of diseases associated with herbicide exposure.  The Veteran was not afforded a VA examination related to the service connection claim for squamous cell carcinoma.  To date, no medical opinion has been advanced as to whether the Veteran's squamous cell carcinoma was related to his herbicide exposure in service; therefore, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for a medical nexus opinion to address whether the squamous cell carcinoma of the scalp was etiologically related to herbicide (Agent Orange) exposure in service.  

Aortic Stenosis

As previously stated, the Veteran contended that the diagnosed aortic stenosis was related to herbicide exposure in service.  An August 2009 VA examination report reveals that the Veteran was diagnosed with aortic valve stenosis.  The VA examiner opined that the diagnosed aortic valve stenosis was not a direct complication of the service-connected diabetes mellitus.  The VA examiner did not advance an opinion as to whether the diagnosed aortic stenosis was related to the Veteran's herbicide exposure in service; therefore, there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for a medical nexus opinion to address whether the aortic stenosis was etiologically related to herbicide (Agent Orange) exposure in service.  

Accordingly, the issues of service connection for squamous cell carcinoma and aortic stenosis are REMANDED for the following actions:

1.  Request that an oncologist (for squamous cell carcinoma) and cardiologist (for aortic valve stenosis) review the claims file and provide medical opinions.  If either or both of the medical specialist are unavailable, obtain the requested information from another competent VA examiner.  The claims file should be made available to and reviewed by the examiner.

The reviewing examiner(s) should assume that the Veteran was exposed to herbicide agents in service; that squamous cell carcinoma had its onset in March 2005; and that aortic stenosis had its onset in June 2009.

In assessing the relative likelihood as to origin and etiology of the squamous cell carcinoma, the examiner should express the following opinion:

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the squamous cell carcinoma of the scalp was causally or etiologically related to Agent Orange exposure during service? 

In assessing the relative likelihood as to origin and etiology of the aortic stenosis, the examiner should express the following opinion:

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the aortic valve stenosis was causally or etiologically related to Agent Orange exposure during service?

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completion of the above, the claims for service connection for squamous cell carcinoma and aortic stenosis should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


